Citation Nr: 0842579	
Decision Date: 12/10/08    Archive Date: 12/17/08

DOCKET NO.  06-09 078	)	DATE
	)
	)

On appeal from the
U.S. Department of Veterans Affairs (VA) Regional Office (RO) 
in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for schizophrenia.


REPRESENTATION

Appellant represented by:	Joan M. Egdall, Attorney


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel




INTRODUCTION

The veteran had active service from January 1974 to October 
1975.

This appeal to the Board of Veterans Appeals (Board) arises 
from a January 2006 rating action that denied service 
connection for schizophrenia.

By decision of September 2007, the Board dismissed the appeal 
with respect to the claim for service connection for 
schizophrenia.  By October 2008 Order, the U.S. Court of 
Appeals for Veterans Claims (Court) vacated the Board's 
September 2007 decision and remanded the matter to the Board 
for compliance with instructions contained in an October 2008 
Joint Motion for Remand of the Appellant and the VA 
Secretary.

For the reason expressed below, the matter on appeal is being 
remanded to the RO via the Appeals Management Center (AMC) in 
Washington, D.C.  The VA will notify the veteran when further 
action on his part is required.


REMAND

In November 2008, the veteran's attorney requested a Board 
videoconference hearing at the RO with a Veterans Law Judge 
in Washington, D.C.         

Pursuant to 38 C.F.R. § 20.700 (2008), a hearing on appeal 
will be granted if an appellant or his representative 
requests one and is willing to appear in person.  See also 
38 U.S.C.A. § 7107 (West 2002) (pertaining specifically to 
hearings before the Board).  Since the RO schedules Board 
videoconference hearings, a remand of this matter to the RO 
is warranted.  

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following action:
 
The RO should schedule, at the earliest 
available opportunity, a Board 
videoconference hearing for the veteran 
and any witnesses.  The RO should notify 
the veteran and his attorney of the date 
and time of the hearing in accordance 
with 38 C.F.R. § 20.704(b) (2008).  After 
the hearing, the claims folder should be 
returned to the Board in accordance with 
current appellate procedure.
 
The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefit requested 
should be granted or denied.  The veteran needs take no 
action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate timeframe.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A.     §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2008).

